Citation Nr: 0126879	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  95-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated 30 percent disabling.  

2.  Entitlement to service connection for a back disorder, to 
include the question of whether an appeal as this issue has 
been timely perfected.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from February 1957 to 
February 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from January and March 1995 rating decisions from the 
RO in New York, New York. 


REMAND

Initially, the Board notes in a statement dated in July 2001, 
the veteran's representative reported that the veteran stated 
that his psychiatric symptoms had increased severely since 
his last VA examination in November 1998.  It is also noted 
that the November 1998 examination report, as well as the 
October 1995 VA examination report, noted that the claims 
file was not available for review.  The Board finds that the 
veteran should be re-examined to determine the severity of 
his psychiatric disorder, and that the claims file be made 
available to the examiner for review. 

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  38 C.F.R. § 3.655 (2001).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) sent to him concerning such 
examination.    

Prior to arranging for the veteran to undergo further 
examination or obtaining additional medical opinion, the RO 
should obtain and associate with the claims file any 
outstanding pertinent medical records.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  In this regard, it is noted that the veteran has 
reported that he continuously receives VA treatment for his 
psychiatric disorder.  The RO has made a request for the 
veteran's treatment records for the period from February 1993 
to February 1994 and February 1995 to November 1998.  The RO 
should ensure that the veteran's VA treatment records for the 
period from February 1994 to February 1995, and November 1998 
to the present, are also obtained and associated with the 
claims file. 

The RO should also assist the veteran in obtaining and 
associating with the claims file all pertinent records from 
any other source(s) or facility(ies) identified by the 
veteran.  In this regard, it is noted that the veteran has 
indicated, in a statement dated in January 1994, that he 
received treatment from (private) doctors Chiles and 
Digiacinto.  The veteran himself has submitted some private 
medical records from Dr. Chiles; however, the RO should 
ensure that any additional outstanding and pertinent private 
medical records are obtained and associated with the claims 
file.  

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000, which, among other things redefines 
VA's duties to notify and assist a claimant in connection 
with a claim.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, et. 
seq.) (West Supp. 2001)).  However, the actions identified 
herein do not relieve the RO of the responsibility to ensure 
that the Act has been fully complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

The Board also notes that the record raises a question as to 
whether the veteran timely perfected an appeal on the issue 
of entitlement to service connection for a back condition.  
In this regard, the Board notes that an appeal consists of a 
timely filed notice of disagreement in writing and after a 
Statement of the Case (SOC) has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.  A claimant must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date of notice of that determination.  A 
substantive appeal must be filed with the agency of original 
jurisdiction within 60-days of the date that the agency of 
original jurisdiction mails the SOC or within the remainder 
of the 1-year period from the date of the mailing of the 
notification of the determination being appealed, whichever 
is later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.300, 20.302 (2001). 

The record indicates that in July 1995, the veteran filed a 
notice of disagreement with the RO's March 1995 rating 
decision that denied service connection for a back condition.  
The RO issued a Supplemental SOC (SSOC) in December 1995, 
addressing both the issue of entitlement to an increased 
rating for generalized anxiety disorder, as well as the issue 
of entitlement to service connection for a back disorder.  
The appellant was advised at that time that if a VA Form 9 
had not been  filed for any of the issues addressed in the 
SSOC, one must be filed.  However, it appears that, 
thereafter, no timely substantive appeal as to the denial of 
service connection for a back condition was filed.  The next 
document of record that could be construed as a substantive 
appeal as to that denial, consists of a statement from the 
appellant's representative, dated in July 2001.  

The Board notes that the RO has not yet adjudicated the 
question of whether the veteran perfected a timely appeal on 
the issue of entitlement to service connection for a back 
disorder.  To avoid prejudice to the veteran in the Board 
considering an issue not adjudicated by the RO, to provide 
the veteran and his representative are given adequate 
opportunity present evidence and argument on this question, 
and, because a remand of the appeal is otherwise warranted 
for reasons expressed both above and below, the Board finds 
that the timeliness question should be adjudicated by the RO, 
on remand, in the first instance.  See Bernard v. Brown, 3 
Vet. App. 384, 394 (1995).  

Finally, the Board notes that in January 1999, the veteran 
filed a notice of disagreement with the RO's December 1998 
rating decision, which denied service connection for 
bilateral arm, hand, and wrist conditions, as well as a 
cervical condition.  Since the RO has not issued an SOC on 
this matter, the claims file must be returned to the RO for 
issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 
(1999) (The NOD initiated review by the Board of the RO's 
denial of the claim and bestowed jurisdiction on the court; 
the Board should have remanded that issue to the RO, for 
issuance of a SOC).  

For all the foregoing reasons, these matters are hereby 
REMANDED to the RO for the following:

1.  The RO should adjudicate the question 
of whether an appeal as the claim of 
entitlement to service connection for a 
back condition has been timely perfected.  
Thereafter, the veteran and his 
representative should be afforded the 
appropriate opportunity to respond with 
written and other argument.

2.  The RO should furnish to the veteran 
and his representative an SOC on the 
issues of entitlement to service 
connection for bilateral arm, hand, and 
wrist conditions, as well as for a 
cervical condition.  The RO should 
explain to the veteran the time period 
for filing a substantive appeal, and 
furnish a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) to facilitate such 
filing.  The veteran and his 
representative are hereby reminded that 
the Board will have jurisdiction to 
consider such issues if and only if an 
appeal as to these issues is perfected 
with the timely filing of a substantive 
appeal.

3.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities, as 
well as from other source(s) or 
facility(ies) identified by the veteran.  
This includes VA medical records dated 
from February 1994 to February 1995, and 
November 1998 to the present, as well as 
any pertinent and outstanding private 
medical records, to include records from 
doctors Chiles and Digiacinto.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, this fact should 
be noted in the claims file, and the 
veteran and his representative should be 
so notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
examination.

4.  Once all available records pertinent 
to the above-requested development have 
been received and associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination to determine the severity of 
his generalized anxiety disorder.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
veteran.  All necessary tests and studies 
should be accomplished, and all findings 
should be reported in detail.  All 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached should be set forth in 
a typewritten report.  

The examiner should render specific 
findings as regards the existence and 
extent (or frequency, as appropriate) of 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  

The examiner should assign a Global 
Assessment of Functioning (GAF) scale 
score, and provide a clear explanation of 
what the score means.  The examiner 
should also offer an assessment as to the 
extent that the veteran's generalized 
anxiety disorder impairs his ability to 
obtain or retain substantially gainful 
employment.

All examination findings, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth in a typewritten report.  

5.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

6.  To help avoid future remand, the RO 
must ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
files and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act, are 
fully satisfied.  

8.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim for a higher evaluation for 
generalized anxiety disorder in light of 
all pertinent evidence and legal 
authority.  The RO should consider the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations.

9.  Unless the benefits sought on appeal 
are granted to the veteran's satisfaction, 
the RO should furnish to the veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument in response 
thereto before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp.) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



